Title: Thomas Jefferson to Fernagus De Gelone, 29 April 1817
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


          
            Sir
            Monticello
Apr. 29. 17.
          
          The possession of Peyrard’s translation of Archimedes makes me now wish to have that by him of Euclid, which I see noted in your Catalogue page. 23. be so good as to send me this, which being a single volume may come by the ordinary mail, only noting on the envelope that it is so many sheets of printed paper, in order to regulate the charge of postage. the price being noted shall be remitted in the usual way. I tender you my respectful salutations.
          Th: Jefferson
        